    Case 18-73222-FJS            Doc 36      Filed 10/24/19 Entered 10/24/19 15:05:14               Desc Main
                                             Document      Page 1 of 3


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                          Norfolk Division

    In re:                                                                 Case No. 18-73222-FJS
    LISA DARLENE EVANS,                                                    Chapter 13

             Debtor.

                  AMENDED 1 MOTION TO DISMISS AND NOTICE OF HEARING

             COMES NOW R. Clinton Stackhouse, Jr., Chapter 13 Trustee (the “Trustee”), and
    moves to dismiss this case. In support of this amended motion, the Trustee states as follows:

             1.       Lisa Darlene Evans (the “Debtor”), filed a voluntary petition for bankruptcy

    relief under Chapter 13 of Title 11 of the United States Code in this Court on September 12,

    2018. Relief was ordered. The Trustee was appointed in this case and continues to serve in

    that capacity.

             2.       On September 18, 2018, the Debtor filed her original plan (the “Original

    Plan”), which was confirmed by the Court on December 12, 2018.

             3.       On February 1, 2019, the Debtor filed an amended plan (the “Amended

    Plan”), which was confirmed by the Court on March 15, 2019.

             4.       On May 16, 2019, and again on June 26, 2019, the Trustee requested

    copies of the Debtor’s tax returns for year ending 2018 (the (“2018 Tax Returns”).

             5.       On September 26, 2019, the Trustee filed a Motion to Dismiss (the

    “Motion”) for failure to cooperate in the administration of this case.


1   This Motion is being amended to include the Debtor’s failure to pledge all disposable income.

R. Clinton Stackhouse, Jr. VSB No. 19358
Chapter 13 Trustee
7021 Harbour View Blvd., Suite 101
Suffolk, VA 23435
(757) 333-4000 Telephone
(757) 333-3434 Facsimile
Case 18-73222-FJS         Doc 36    Filed 10/24/19 Entered 10/24/19 15:05:14           Desc Main
                                    Document      Page 2 of 3


       6.        On October 3, 2019, the Debtor, by counsel, provided the requested 2018

Tax Returns.

       7.        According to the 2018 Tax Returns, the Debtor’s combined wages and

pension income totaled $148,413.00, or $12,367.75 per month.

       8.        According to Schedule I, submitted in support of the Original Plan and the

Amended Plan, the Debtor’s gross monthly wages, amortized bonus and income from

her ex-husband’s pension total $11,469.56 per month.

       9.        Based upon the above, it appears that since the filing of this case, the

Debtor has been making approximately $898.19 more each month then what was listed

in her budget.

       10.       As of the date of this amended Motion, the Debtor has not filed

amendments with the Court modifying or disclosing the current status of her income.

       11.       Based upon the above, the Debtor is not proceeding good faith due to her failure

to disclose the current status of her income to the Court, and pledge all disposable income.

       For the foregoing reasons, the Trustee prays that this case be dismissed, and for such

other relief as this Court may deem just under the circumstances.




                                            Page 2 of 3
Case 18-73222-FJS       Doc 36    Filed 10/24/19 Entered 10/24/19 15:05:14          Desc Main
                                  Document      Page 3 of 3


           NOTICE OF HEARING ON AMENDED MOTION TO DISMISS

       Your rights may be affected. You should read these papers carefully and

discuss them with you attorney, if you have one in this bankruptcy case. (if you

do not have an attorney, you may wish to consult one.) If you do not want the Court

to dismiss your case or if you want the Court to consider your views on the Motion, then you

and your attorney must:


               ATTEND THE HEARING SCHEDULED TO BE HELD:

at     United States Bankruptcy Court              on      November 5, 2019 at 11:30 a.m.
       600 Granby Street, 4th Floor
       Courtroom Two
       Norfolk, Virginia 23510

to consider and act upon the Amended Motion to Dismiss filed by the Chapter 13 Trustee.

       If you or your attorney do not take these steps, the Court may decide that you do not

oppose the relief sought in the Amended Motion and may enter an order granting relief.

                                            R. Clinton Stackhouse, Jr.
                                            Chapter 13 Trustee

                                            /s/ R. Clinton Stackhouse, Jr.


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of October, 2019, I will electronically file the
foregoing Amended Motion with the Clerk using the CM/ECF system, which will then send
electronic notification of such filing to Christopher M. Baker, Esq., counsel for the Debtor, to
those parties designated to receive service via the Court’s ECF, and that a true copy was
mailed, first class, postage prepaid to:

Lisa Darlene Evans 3905
Winwick Way
Virginia Beach, VA 23456
                                             /s/ R. Clinton Stackhouse, Jr.


                                          Page 3 of 3
